Citation Nr: 0014533	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to 
October 1945.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1997 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has not presented competent medical evidence 
showing a current left eye disability or showing a nexus 
between this claimed condition and any incident or event of 
his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a left eye injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The appellant has stated that he sustained a left eye injury 
in service when he ran into an explosive device with nails in 
it, putting a scarp of metal over his left eye.  The Board 
accepts as true the appellant's account of this in-service 
injury.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

However, the first element of a well grounded claim has not 
been established - the appellant has not submitted competent 
medical evidence demonstrating that he currently suffers from 
a left eye disability.  Caluza, 7 Vet. App. at 498.  Nor is 
there is competent medical evidence which provides a nexus, 
as reflected by medical diagnosis or opinion, between the 
appellant's claimed condition and the injury he indicates he 
experienced during service.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  It is not shown that the appellant is 
competent himself based on medical training and professional 
status to render a medical diagnosis or opinion.  Thus, his 
lay assertions that he suffers from pain in the left eye as a 
result of an injury incurred in service will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95(1992).  

Accordingly, the Board must deny the appellant's claim of 
service connection for the residuals of a left eye injury as 
not well grounded.  Where the veteran has not met this 
burden, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477 (1999).  VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
the kind of evidence needed to well ground a claim for 
service connection.  Robinette, 8 Vet. App. 69 (1995).  
However, there is nothing in the record which suggests the 
existence of any additional evidence that might render 
plausible this claim that is not currently well grounded on 
the bases of a current disability and a medical nexus.  
Further, in documents provided from the RO, the veteran has 
been advised of the type of information he needed to well 
ground the claim.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for the residuals of a left 
eye injury is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

